Exhibit 10.1

 

Radius Health, Inc.

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), entered into as of
January 22, 2014 (the “Effective Date”), is between Radius Health, Inc., a
Delaware corporation (hereinafter called the “Company”), and Orbit Advisers
Limited, a company organized under the laws of the British Virgin Islands with a
correspondence address in Switzerland (hereinafter called the “Consultant”).

 

WHEREAS, the Company and the Consultant desire to enter into this Agreement
pursuant to which the Consultant will provide certain consulting services to the
Company; and

 

WHEREAS, the Consultant has secured the services of Dr. Morana Jovan-Embiricos
(“MJE”) who has agreed to work in the performance of this Agreement on behalf of
the Consultant and to sign this Agreement as it relates specifically to her.

 

NOW THEREFORE, for the premises and conditions set forth herein and for
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                                      Consulting Services.

 

(a)                                 Subject to and upon the terms and conditions
set forth in this Agreement, the Company hereby retains the Consultant, and the
Consultant hereby agrees to provide to the Company, such financial and strategic
consulting services as may be requested by the Company, and such other
consulting services as may be reasonably requested by the Company from time to
time.  In rendering consulting services hereunder, the Consultant shall cause
that MJE performs such services on behalf of the Consultant.  In performing any
such services, MJE shall be deemed to (i) represent, and be authorized to act
for, the Consultant, (ii) be subject to and bound by the obligations set forth
in Sections 6 through 11 of this Agreement in the same manner, mutatis mutandis,
as the Consultant and (iii) act solely on behalf of the Consultant. This
Agreement shall not be construed to create any employee/employer relationship
between MJE and the Company or expectation of future employment of MJE by the
Company.

 

(b)                                 The Consultant shall provide consulting
services hereunder at such times and places as are mutually agreed upon by the
Consultant and the Company; provided that (i) the Consultant shall not be
required to spend more than 20 hours per calendar month performing services for
the Company hereunder and (ii) the Consultant shall not and shall not be
required to perform any services for the Company in the United States.  The
Consultant shall provide the Company on a monthly basis and at such other times
as requested by the Company with a report that specifies the location of the
performance of the consulting services performed hereunder.

 

1

--------------------------------------------------------------------------------


 

2.                                      Compensation.

 

(a)                                 So long as the Consultant is providing
consulting services to the Company under this Agreement during the Term of this
Agreement, the Company agrees to pay the Consultant a consulting fee in cash of
$400,000 (“Consulting Fees”) during the Term (as defined below) of this
Agreement, which shall be paid in four equal installments of $100,000 (each a
“Fee Installment”) on each of January 31, 2014, June 30, 2014, September 30,
2014 and December 31, 2014 (the date on which any Fee Installment is paid being
referred to herein as a “Payment Date”); provided, however, that upon
termination of this Agreement, a prorated portion of the Fee Installment that
would, absent such termination, have next been payable, reflective of the number
of days that the Consultant provided consulting services hereunder since the
Effective Date or the most recent past Payment Date, as applicable, and the date
of such termination, shall be paid to the Consultant.

 

(b)                                 Except as may be required under any
applicable legal requirement, the Company will not withhold any tax or Social
Security payments due, if any, from the Consultant to any governmental taxing
authority.  The Company shall be entitled to deduct and withhold from any
consideration payable or other payment pursuant to this Agreement to the
Consultant such amounts as are required to be deducted or withheld therefrom
under any applicable legal requirement.  To the extent that amounts are deducted
or withheld for any required withholding, such amounts shall be treated for all
purposes hereunder as having been paid to the Consultant.  The Consultant hereby
agrees that it will timely pay all taxes and fees upon the income and other
compensation it has earned from the Company, and will indemnify and hold the
Company harmless against the claims of any governmental taxing authority made in
connection with the revenue and other compensation derived by the Consultant
under this Agreement.  As a condition to the payment of any Consulting Fees
hereunder, the Consultant shall provide the Company with a signed copy of a
completed Form W-8BEN with respect to the Consultant on or prior to January 27,
2014 and shall provide the Company with any other tax or similar forms or
documentation reasonably requested.

 

(c)                                  Except for the Consulting Fees provided for
in this Section 2, the Company shall have no obligation to provide any
compensation or other benefits to the Consultant with respect to any consulting
services rendered by the Consultant to the Company hereunder.

 

3.                                      Representations of Consultant.  The
Consultant hereby represents and warrants to the Company that it is free to
enter into this Agreement, it has not made and will not make any agreements in
conflict with this Agreement, and it will not disclose to the Company, or use
for the Company’s benefit, any trade secrets or confidential information which
is the property of any other person.  Without limiting the generality of the
foregoing, the Consultant shall not disclose to the Company, and shall not use
for the Company’s benefit, any information relating to or arising out of it
utilizing the funds, personnel, facilities, materials or other resources of any
other person (if any), until such information has been published.

 

2

--------------------------------------------------------------------------------


 

4.                                      Term.  This Agreement shall take effect
as of the Effective Date and shall continue thereafter in full force and effect
until the earlier to occur of (a) December 31, 2014 and (b) the effective date
of termination of the Consultant’s consulting services hereunder pursuant to the
provisions of Section 5 below.  For purposes of this Agreement, the period of
time during which this Agreement is in full force and effect shall be
hereinafter referred to as the “Term”.

 

5.                                      Termination.

 

(a)                                 This Agreement and the consulting services
provided by the Consultant hereunder shall terminate immediately upon the
dissolution of the Consultant or the death of MJE.  Upon any termination
pursuant to this Section 5(a), the Consultant shall be entitled to any unpaid
Consulting Fees payable through the date of such termination.  The Consultant
shall not be entitled to any other compensation hereunder on the date of such
termination.

 

(b)                                 This Agreement and the consulting services
provided by the Consultant hereunder may be terminated at any time by the
Consultant for any reason or no reason by giving at least ten (10) days prior
written notice of termination to the Company.  Upon any termination pursuant to
this Section 5(b), the Consultant shall be entitled to any Consulting Fees that
had been paid through the date of such termination.  The Consultant shall not
otherwise be entitled to any Consulting Fees.

 

(c)                                  This Agreement and the consulting services
provided by the Consultant hereunder may be terminated at any time by the
Company for any reason or no reason by giving written notice of termination to
the Consultant.  Upon any termination pursuant to this Section 5(c), the
Consultant shall be entitled to any unpaid Consulting Fees payable through the
date of such termination.  The Consultant shall not be entitled to any other
compensation hereunder on the date of such termination.

 

6.                                      Confidential Information.

 

(a)                                 For purposes of this Agreement, the term
“Confidential Information” shall mean (i) confidential information, knowledge or
data of the Company, (ii) trade secrets of the Company and (iii) any other
information of the Company disclosed to the Consultant (whether prior to or
after the signing of this Agreement) or which the Consultant is given after the
date of this Agreement and prior to the termination of its consulting services
to the Company.  Without limiting the generality of the foregoing, the term
“Confidential Information” shall include (A) all inventions, improvements,
developments, ideas, processes, prototypes, plans, drawings, designs, models,
formulations, specifications, methods, techniques, shop-practices, discoveries,
innovations, creations, technologies, formulas, algorithms, data, computer
databases, reports, laboratory notebooks, papers, writings, photographs, source
and object codes, software programs, other works of authorship, know-how,
patents, trademarks and copyrights (including all records pertaining to any of
the foregoing), whether or not reduced to writing, that are owned by the
Company, or that are required to be assigned to the Company by any person,
including, without limitation, any employee or Consultant of the Company, or
that are licensed to the Company

 

3

--------------------------------------------------------------------------------


 

by any person, (B) all Inventions (as defined in Section 7(a) below) assigned by
the Consultant to the Company pursuant to Section 7(b) below, (C) information
regarding the Company’s plans for research and development or for new products,
(D) engineering or manufacturing information pertaining to the Company or any of
its operations or products, (E) information regarding regulatory matters
pertaining to the Company, (F) information regarding any acquisition or
strategic alliance effected by the Company or any proposed acquisition or
strategic alliance being considered by the Company, (G) information regarding
the status or outcome of any negotiations engaged in by the Company,
(H) information regarding the existence or terms of any contract entered into by
the Company, (I) information regarding any aspect of the Company’s intellectual
property position, (J) information regarding prices or costs of the Company,
(K) information regarding any aspect of the Company’s business strategy,
including, without limitation, the Company’s marketing, selling and distribution
strategies, (L) information regarding customers or suppliers of the Company,
(M) information regarding the skills, compensation and other terms of employment
or engagement of the Company’s employees and consultants, (N) business plans,
budgets and unpublished financial statements and unpublished financial data of
the Company, (O) information regarding marketing and sales of any actual or
proposed product or services of the Company and (P) any other information that
the Company may designate as confidential.

 

(b)                                 The Consultant acknowledges that, except to
the extent otherwise provided below in this Section 6(b) or in
Section 6(d) hereof, all Confidential Information disclosed to or acquired by
the Consultant is a valuable, special, and unique asset of the Company and is to
be held in trust by the Consultant for the Company’s sole benefit.  Except as
otherwise provided below in this Section 6(b) or in Section 6(d) hereof, the
Consultant shall not, at any time during or after the Term, use for itself or
others, or disclose or communicate to any person for any reason, any
Confidential Information without the prior written consent of the Company. 
Notwithstanding anything in this Section 6(b) to the contrary, it is understood
that, except to the extent otherwise expressly prohibited by the Company,
(A) the Consultant may use Confidential Information in connection with providing
consulting services to the Company and (B) the Consultant may disclose
Confidential Information to any employee, consultant or advisor to or of the
Company who has a need to know such Confidential Information in order to perform
or provide any services to the Company in the ordinary course and within the
scope of such employee’s, consultant’s or advisor’s engagement by the Company.

 

(c)                                  The Consultant acknowledges and agrees that
the Company has received, and may receive in the future, confidential or
proprietary information from third parties (“Third Party Confidential
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such Third Party Confidential Information and to use it only
for certain limited purposes.  During the Term and thereafter, the Consultant
shall hold Third Party Confidential Information in the strictest confidence and
will not use or disclose to anyone any Third Party Confidential Information,
unless expressly authorized in writing by the Company or unless otherwise
provided below in this Section 6(c) or in Section 6(d) below.  Notwithstanding
anything in this Section 6(c) to the contrary, it is understood that, except to
the extent otherwise expressly prohibited by the Company, (A) the Consultant may
use Third Party Confidential Information in connection with providing consulting
services to

 

4

--------------------------------------------------------------------------------


 

the Company and (B) the Consultant may disclose Third Party Confidential
Information to any employee, consultant or advisor to or of the Company who has
a need to know such Third Party Confidential Information in order to perform or
provide any services to the Company in the ordinary course and within the scope
of such employee’s, consultant’s or advisor’s engagement by the Company.

 

(d)                                 The Consultant’s obligations under
Section 6(b) and/or Section 6(c) hereof not to use, disclose or communicate
Confidential Information or Third Party Confidential Information to any person
without the prior written consent of the Company shall not apply to any
Confidential Information or Third Party Confidential Information which (i) is or
becomes publicly known under circumstances involving no breach by the Consultant
of this Agreement, (ii) was known by the Consultant prior to the date hereof,
(iii) is independently developed by the Consultant other than in the course of
performing consulting services for the Company pursuant to this Agreement,
(iv) was or is disclosed to the Consultant by a third party who is not under any
obligation of confidentiality to the Company or the owner of any Third Party
Confidential Information, (v) is disclosed by the Consultant pursuant to a
request or order of any court or governmental agency, provided that the
Consultant shall have promptly notified the Company of any such request or order
and provided reasonable cooperation (at the Company’s expense) in the Company’s
efforts, if any, to contest or limit the scope of such request or order, and/or
(vi) was or is approved for release by written authorization of an authorized
representative of the Company.

 

(e)                                  The obligations of the Consultant under
this Section 6 are without prejudice, and are in addition to, any other
obligations or duties of confidentiality, whether express or implied or imposed
by applicable law, that are owed to the Company or any other person to whom the
Company owes an obligation of confidentiality.

 

7.                                      Inventions; Assignment.

 

(a)                                 For purposes of this Agreement, the term
“Inventions” shall, subject to the provisions of Section 7(c) hereof, mean all
inventions, improvements, developments, ideas, processes, innovations,
discoveries, designs, creations, processes, methods, techniques, technologies,
prototypes, models, plans, formulations, specifications, shop-practices,
formulas, algorithms, data, drawings, reports, writings, laboratory notebooks,
source and object codes, software programs, other works of authorship, product
names or marks, marketing materials or programs and know-how (including all
records pertaining to any of the foregoing), whether or not reduced to writing
and whether or not patentable or registrable under patent, copyright, trademark
or similar statutes, that (i) are made, conceived, invented, discovered,
originated, authored, created, learned or reduced to practice by the Consultant,
either alone or together with others, in the course of rendering services to the
Company at any time (regardless of whether or not such Inventions were made,
conceived, invented, discovered, originated, authored, created, learned or
reduced to practice by the Consultant at the Company’s facilities or during
regular business hours or utilizing resources of the Company) or (ii) arise out
of or are based upon any Confidential Information or Third Party Confidential
Information.  For purposes of this Agreement, the term “Proprietary Rights”
shall mean (x) any and all rights under or in connection with any patents,
patent applications, copyrights, copyright applications, trademarks, trademark

 

5

--------------------------------------------------------------------------------


 

applications, service marks, service mark applications, trade names, trade name
applications, mask works, trade secrets and/or other intellectual property
rights with respect to Inventions and (y) the goodwill associated with any and
all of the rights referred to in the foregoing clause (x).

 

(b)                                 The Consultant hereby agrees to hold any and
all Inventions and Proprietary Rights in trust for the sole right and benefit of
the Company, and the Consultant hereby assigns to the Company all of its right,
title and interest in and to any and all Inventions and Proprietary Rights.  The
Consultant agrees to give the Company prompt written notice of any Invention or
Proprietary Right and agrees to execute such instruments of transfer,
assignment, conveyance or confirmation and such other documents as the Company
may request to evidence, confirm or perfect the assignment of all of the
Consultant’s right, title and interest in and to any Invention or Proprietary
Right pursuant to the foregoing provisions of this Section 7(b).  The Consultant
hereby waives and quitclaims to the Company any and all claims of any nature
whatsoever that the Consultant may now or hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.  The obligations of the
Consultant under this Section 7 are without prejudice, and are in addition to,
any other obligations or duties of the Consultant, whether express or implied or
imposed by applicable law, to assign to the Company all Inventions and all
Proprietary Rights.

 

(c)                                  Notwithstanding anything expressed or
implied in Section 7(a) or Section 7(b) to the contrary, it is hereby understood
and agreed that the Consultant is not assigning, and has not agreed to assign,
to the Company pursuant to this Section 7, and that the term “Inventions” shall
not include, any right, title or interest in and to any inventions,
improvements, developments, ideas, innovations, discoveries, designs, creations,
processes, methods, techniques, technologies, prototypes, models, plans,
formulations, specifications, shop-practices, formulas, algorithms, data,
drawings, reports, writings, laboratory notebooks, source and object codes,
software programs, other works of authorship, product names or marks, marketing
materials or programs and know-how (including all records pertaining to any of
the foregoing), whether or not reduced to writing and whether or not patentable
or registrable under patent, copyright, trademark or similar statutes, that are
made, conceived, invented, discovered, originated, authored, created, learned or
reduced to practice by the Consultant, either alone or together with others,
through the exclusive use of funds, personnel, facilities, materials or other
resources not related to the Consultant’s services to the Company, provided that
they do not arise out of or are based upon any Confidential Information or Third
Party Confidential Information.

 

(d)                                 The Consultant hereby acknowledges and
agrees that those Inventions that are original works of authorship protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act.

 

(e)                                  At the request of the Company, the
Consultant will assist the Company in every proper way (including, without
limitation, by executing patent applications) to obtain and enforce in any
country in the world Proprietary Rights relating to any or all Inventions.  The
Consultant’s obligation under this Section 7(e) to assist the Company in
obtaining and enforcing in any country of the world Proprietary Rights with

 

6

--------------------------------------------------------------------------------


 

respect to any or all Inventions shall continue beyond the Term.  If and to the
extent that, at any time after the Term, the Company requests assistance from
the Consultant with respect to obtaining and enforcing in any country in the
world any Proprietary Rights relating to Inventions, the Company shall
compensate the Consultant at a reasonable rate for the time actually spent by
the Consultant on such assistance.

 

(f)                                   By this Agreement, the Consultant hereby
irrevocably constitutes and appoints the Company as its attorney-in-fact for the
purpose of executing, in the Consultant’s name and on its behalf, (i) such
instruments or other documents as may be necessary to evidence, confirm or
perfect any assignment pursuant to the provisions of this Section 7 or (ii) such
applications, certificates, instruments or documents as may be necessary to
obtain or enforce any Proprietary Rights in any country of the world.  This
power of attorney is coupled with an interest on the part of the Company.

 

(g)                                  Without the prior written consent of the
Company, the Consultant shall not, at any time, file any patent, trademark or
copyright application with respect to, or claiming, any Inventions that
Consultant has assigned or is required to assign to the Company pursuant to
Section 7(a) above.

 

8.                                      Agreement not to Solicit.

 

(a)                                 During the Term and for a period of one year
thereafter, the Consultant shall not solicit, or arrange to have any other
person or entity solicit, any person or entity engaged by the Company as an
employee, customer or supplier of, or consultant or advisor to, the Company to
terminate such party’s relationship with the Company.  The time period provided
for in this Section 8 shall be extended for a period of time equal to any period
of time in which the Consultant shall be in violation of any provision of this
Section 8 and any period of time required for litigation to enforce the
provisions of this Section 8.  If at any time the provisions of this Section 8
shall be determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 8 shall be
considered divisible and shall become and be automatically amended to apply only
to such area, duration and scope of activity as shall be determined to be
reasonable by the court or other body having jurisdiction over the matter; and
the Consultant agrees that this Section 8, as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.

 

9.                                      Return of Documents.  All originals,
copies and summaries of manuals, memoranda, notes, notebooks, records, reports,
plans, drawings, specifications, devices, formulas, passwords, storage media
(including software, documents and computer printouts) and other documents or
items of any kind containing, disclosing, concerning or relating to Inventions,
Confidential Information or Third Party Confidential Information shall, to the
extent that they are in the actual or constructive possession or control of the
Consultant, be delivered to the Company by the Consultant immediately upon
termination of this Agreement.

 

10.                               No Use of Name, Etc.  Without the prior
written consent of the Company, the Consultant shall not, at any time, use, for
itself or on behalf of any other person, any name

 

7

--------------------------------------------------------------------------------


 

that is identical or similar to or likely to be confused with the name of the
Company or any product or service produced or provided by the Company.  The
Company shall not use the name of the Consultant nor that of the Consultant’s
past or present employer, or any adaptation thereof in any advertising,
promotional or sales literature without prior written consent obtained from the
Consultant.  Without the prior written consent of the Company, the Consultant
shall not, at any time after the termination of the Consultant’s services
pursuant to this Agreement, directly or indirectly represent itself, whether on
its behalf or on behalf of any other person, as then being in any way connected
or associated with the Company.

 

11.                               Unique Nature of Agreement; Specific
Enforcement.  The Company and the Consultant agree and acknowledge that the
rights and obligations set forth in this Agreement are of a unique and special
nature and that the Company is, therefore, without an adequate legal remedy in
the event of the Consultant’s violation of any of the covenants set forth in
this Agreement.  The Company and the Consultant agree, therefore, that, in
addition to all other rights and remedies, at law or in equity or otherwise,
that may be available to the Company, each of the covenants made by the
Consultant under this Agreement shall be specifically enforceable in equity.

 

12.                               Miscellaneous.

 

12.1.  Entire Agreement.  This Agreement represents the entire Agreement of the
parties with respect to the arrangements contemplated hereby.  No prior
agreement, whether written or oral, shall be construed to change, amend, alter,
repeal or invalidate this Agreement.  This Agreement may be amended only by a
written instrument executed in one or more counterparts by the parties.

 

12.2.  Waiver.  No consent to or waiver of any breach or default in the
performance of any obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder.  Failure on the part of either
party to complain of any act or failure to act of the other party or to declare
the other party in default, irrespective of the duration of such failure, shall
not constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

12.3.  Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement may be assigned by the Company to any Affiliate of the
Company and to a successor of its business to which this Agreement relates
(whether by purchase or otherwise).  “Affiliate of the Company” means any person
which, directly or indirectly, controls or is controlled by or is under common
control with the Company and, for the purposes of this definition, “control”
(including the terms “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another whether through the
ownership of voting securities or holding of office in another, by contract or
otherwise.  The Consultant may not assign or

 

8

--------------------------------------------------------------------------------


 

transfer any or all of its rights or obligations under this Agreement without
the prior written consent of the Company.

 

12.4.  Disputes and Costs.  In case of any dispute hereunder, the parties will
submit to the exclusive jurisdiction and venue of any court of competent
jurisdiction sitting in Suffolk County, Massachusetts, and will comply with all
requirements necessary to give such court jurisdiction over the parties and the
controversy.  EACH PARTY WAIVES ANY RIGHT TO A JURY TRIAL AND TO CLAIM OR
RECOVER PUNITIVE DAMAGES.

 

12.5.  Severability.  All headings and subdivisions of this Agreement are for
reference only and shall not affect its interpretation.  In the event that any
provision of this Agreement should be held unenforceable by a court of competent
jurisdiction, such court is hereby authorized to amend such provision so as to
be enforceable to the fullest extent permitted by law, and all remaining
provisions shall continue in full force without being impaired or invalidated in
any way.

 

12.6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

12.7.  Survival.  The provisions of this Section 12.7 and Sections 5, 6, 7, 8,
9, 10 and 12 shall survive the expiration of the Term and the termination of
this Agreement.

 

[remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Amended and Restated Consulting
Agreement as of the date written above as a sealed instrument.

 

 

 

Radius Health, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert E. Ward

 

 

 

Name: Robert E. Ward

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kurt C. Graves

 

 

 

Name: Kurt C. Graves

 

 

 

Title: Chairman of the Board

 

 

 

 

 

 

 

 

 

 

Orbit Advisers Limited

 

 

 

 

 

 

By:

/s/ Barbara J. Haldi

 

 

 

Name: Barbara J. Haldi

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent McCartney

 

 

 

Name: Vincent McCartney

 

 

 

 

 

 

 

 

Accepted and Agreed

 

 

 

(to the extent expressly

 

 

 

referred to in this Agreement):

 

 

 

 

 

 

 

 

 

 

 

/s/ Morana Jovan-Embiricos

 

 

 

Morana Jovan-Embiricos, Ph.D.

 

 

 

 

10

--------------------------------------------------------------------------------